Citation Nr: 0736800	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-40 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision that 
denied service connection for diabetes mellitus, to include a 
presumption of service connection resulting from exposure to 
Agent Orange.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The VA has a duty to assist the veteran is developing 
evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

The veteran has asserted that "I was attached to the 21st 
Medical Depot in Karot, Thiland (sp) and I made multiple 
trips into Vietnam transporting medical supplies to field 
hospitals in Doc Tre and Osaw (sp) Vietnam during 1968-1969.  
I am certain that a thorough search of military records in 
the custody of the U.S. Government will confirm these 
facts."  

A review of service records indicates that the veteran served 
in Thailand from October 1968 to August 1969, and no 
reference to Vietnam was made.   However, the veteran was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  The RO made a request to the National Personnel 
Records Center (NPRC) and the NPRC was unable to confirm that 
the veteran served in Vietnam.  

Accordingly, the issue is remanded for the following:  

1.  The RO should contact the U.S. Army 
and Joint Service Records Research Center 
(JSRRC) with a request to investigate and 
attempt to verify the veteran's alleged 
exposure to Agent Orange.  Specifically, 
JSRRC should be asked to provide a unit 
history of the 21st Medical Depot in 
Karat, Thailand from 1968 to 1969 with an 
emphasis on whether members of that unit 
traveled into Vietnam during that period.

2.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for diabetes mellitus and 
obtain medical records from those 
providers.  

3.  The RO should then readjudicate the 
issue on appeal. If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


